Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 09/08/2021. In virtue of this communication: 
claim(s) 1, 5, 21, and 31-33 are currently amended; 
claim(s) 8, 16, 18, 20, 23, 27, and 28 were previously cancelled; 
claim(s) 34 is newly added; and,
claim(s) 1-7, 9-15, 17, 19, 21-22, 24-26, 29-34 are present in the instant application.

Claim Objections
Claim 30 is objected to because of the following informalities: change “method” to “lighting system” in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 1 and 21, the new limitation “wherein the random variance is dependent on a spectral distribution of the light emitted from the light source” is vague and indefinite because the plain definition of the term “dependent on”, as defined by Merriam Webster, is “determined or conditioned by another: contingent”. However, it is not clear what the applicant means by the random variance being “determined or conditioned by” a spectral distribution of the light emitted. As best understood from the Applicant’s disclosure, the random variance is incorporated into the spectral distribution of the light emitted from the light sources and not dependent on. For the purpose of compact prosecution, the claim language is still interpreted as 
Claim 34 recites that “the random variation of the signal is stochastic”. However, the term “stochastic” mean random. Therefore, the claim language is actually saying, “the random variation of the signal is random”. It is not clear whether the applicant is interpreting the word “stochastic” differently. Furthermore, ¶ 25 of the published application states, “’[t]he random (or stochastic) variation…”. In other words, the specification is equating the words random and stochastic. Therefore, claim 34 is indefinite for failing to clearly distinguishing the word “stochastic” relative to the word “random”.
Claim(s) 2-7, 9-15, 17, 19, 22, 24-26, 29-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for depending from rejected claims 1 and 21.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 34 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 34, the limitation, “the random variation of the signal is stochastic” does not further limit the subject matter of claim 21 because “random” means “stochastic”; this interpretation is also supported by ¶ 25 of the published application.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9-15, 17, 19, 21-22, 24-26, 29-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahale et al. (US 20130134902 A1; hereinafter, “Mahale”), in view of Ramer et al. (US 20140292226 A1; hereinafter, “Ramer”).
Regarding independent claim 1, Mahale discloses a lighting system (see FIG. 1, for example) comprising:
at least one light source (FIG. 1: light sources 51-53), the at least one light source configured to emit light having a plurality of emission characteristics (see ¶ 27: each adaptive light source produces light of various emission spectrum, color temperature, intensity, etc.); 
a control system (see FIG. 1: at least combination of detection unit 1 and control unit 3) in communication with the at least one light source (see FIG. 1), the control system comprising at least one sensor (FIG. 1: sensors 6A-6B, 7A-7B, etc.) configured to detect an aspect of a subject in the environment illuminated by the at least one light source (see FIG. 1: sensors 7A-B measure the blood pressure of the person ‘P’), the control system configured to vary at least one of the emission characteristics of the light emitted by the light source based on the detected aspect (see FIGs. 1 and 2 and ¶44: control unit 3 individually controls the light sources 51-53 based on the input from at least sensor 7A-7B); and 
wherein the aspect comprises one or more physiological characteristics of the subject (FIG. 1: sensor 7A measures/senses the blood pressure of person P).
Mahale does not specify that the control system “randomly” varies the light output of the light sources “by at least an amount for the variance to be perceptible to the subject” and “a source of a noise signal, the control system using the noise signal to generate the random variance in the at least one emission characteristic, the random variance being dependent on a spectral distribution of the light emitted by the light source”. (NOTE: see above 112(b) rejection regarding interpretation of limitation “the random variance being dependent on …”) 
However, Ramer discloses a lighting system (see FIG. 1, for example) comprising at least one light source (FIG. 1, light source 4) and a control system (FIG. 1, controller 5), wherein controller 5 is programmed to create chaotic functions (see examples shown in FIGs. 3-9). The output of chaotic function combined with the lighting effects are perceptible by the occupants of the environment.
It would have been obvious before the effective filing date of the claimed invention to modify the lighting system of Mahale by randomly varying the light output of the light sources according to a chaotic function produced by the controller of the lighting system, as taught by Ramer.
It would have been obvious before the effective filing date of the claimed invention to modify the lighting system of Mahale in order to achieve lighting variations similar to natural lighting occurrences, e.g., a cloudy sky, movement of clouds, etc. (see FIGs. 9A-9C and ¶ 66).
Regarding claim 2, Mahale discloses the lighting system of claim 1, wherein the light source comprises one or more solid state lighting elements (see FIG. 1 and ¶28: each adaptive light source comprises LEDs).  
Regarding claim 3, Mahale discloses the lighting system of claim 2, wherein the light source comprises two or more solid state lighting elements (¶ 28: a plurality of LEDs in each adaptive light source), the two or more solid state lighting elements configured to emit light having different emission characteristics (¶ 28: plurality of blue, green, and red LEDs in each adaptive light source).  
Regarding claim 4, combination of Mahale and Ramer discloses the lighting system of claim 2, wherein the light source further comprises at least one lighting element selected from a group consisting of fluorescent lighting elements and incandescent lighting elements (see ¶ 28 of Ramer). (For the same reason as in claim 2.)
Regarding claim 5, Mahale discloses the lighting system of claim 1, wherein the plurality of emission characteristics include at least one characteristic selected from the group consisting of intensity, spectral power density, spatial gradient (¶ 28: color and intensity of the adaptive light sources are changed based on individually controlling the blue, green, and red LEDs).  
Regarding claim 6, Mahale discloses the lighting system of claim 1, wherein the at least one light source comprises a plurality of light sources (FIG. 1: each of the plurality of light sources 51-53 comprises a plurality of colored LEDs), and 
the control system is in communication with one or more of the plurality of light sources (FIG. 1: control unit 3 communicates with light sources 51-53).
Regarding claim 7, Mahale discloses the lighting system of claim 1, wherein the at least one light source comprises a plurality of light sources (FIG. 11: FIG. 1: each of the plurality of light sources 51-53 comprises a plurality of colored LEDs), and each of the plurality of light sources has an associated control system (FIG. 1: under broadest reasonable interpretation, each individual input 4 from control unit 3 combined with the appropriate portion of unit 3 that determines the output of light sources 51-53 is interpreted as “an associated control system”).
Regarding claim 9, Mahale and Ramer disclose the lighting system of claim 1, but do not specify: wherein the noise signal is a pink noise signal.
However, choosing the type of noise, for instance a pink noise versus white noise, is a matter of design choice based on the well-known knowledge in the art and would have flown naturally to one of ordinary skill in the art before the effective filing date of the invention. It would have been obvious to a person of ordinary skill in the art to incorporate a pink noise signal in the chaotic function of Ramer.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to incorporate the well-known teachings available in the art in the device of Mahale and Ramer in order to obtain a predictable result, i.e., a noise signal.
Regarding claim 10, combination of Mahale and Ramer discloses the lighting system of claim 1, but does not specify wherein the noise signal is a flicker noise signal.
However, choosing the type of noise, for instance a flicker noise versus white noise, is a matter of design choice based on the well-known knowledge in the art and would have flown naturally to one of ordinary skill in the art before the effective filing date of the invention. It would have been obvious to a person of ordinary skill in the art to incorporate a pink noise signal in the chaotic function of Ramer.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to incorporate the well-known teachings available in the art in the device of Mahale and Ramer in order to obtain a predictable result, i.e., a noise signal.
Regarding claim 11, combination of Mahale and Ramer discloses the lighting system of claim 1, wherein the control system is configured to randomly vary the at least one emission characteristic for a predetermined period of time (¶ 30 of Mahale: control unit can adjust the light emission characteristics for predefined time intervals; FIGs. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).  
Regarding claim 12, combination of Mahale and Ramer discloses the lighting system of claim 1, wherein the control system is further configured to vary the at least one emission characteristic at one of a predetermined time or a predetermined frequency (¶ 30 of Mahale: control unit can adjust the light emission characteristics for predefined time intervals; FIGs. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).  
Regarding claim 13, combination of Mahale and Ramer discloses the lighting system of claim 1, wherein the control system is configured to randomly vary the at least one emission characteristic within a predetermined range of values (see ¶¶ 27, 28, and 30 of Mahale: under the broadest reasonable interpretation, control unit 3 can change the light outputs between 0% and 100%, i.e., a predetermined range of values).
Regarding claim 14, combination of Mahale and Ramer discloses the lighting system of claim 13, wherein the predetermined range varies at one of a predetermined time or a predetermined frequency (¶ 30 of Mahale: control unit can adjust the light emission characteristics for predefined time intervals; FIGs. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).  
Regarding claim 15, combination of Mahale and Ramer discloses the lighting system of claim 1, wherein the control system is configured to randomly vary the at least one emission characteristic over a predetermined frequency range of the light emitted by the light source (FIG. 1 and ¶ 28: under the broadest reasonable interpretation, colors blue, green, and red define a predetermined frequency; FIGs. 3-9 of Ramer: the light characteristics are varied for a predetermined frequency throughout the day).
Regarding claim 17, Mahale discloses the lighting system of claim 1, wherein the at least one sensor is configured to detect an ambient light of the environment (FIG. 1 and ¶ 25: input data such as the environmental light intensity).
Regarding claim 19, Mahale discloses the lighting system of claim 1, wherein the at least one sensor is configured to detect a movement of the-subject in the environment (FIG. 1 and ¶ 19: “movement pattern of the person”).
Regarding independent claim 21, Mahale discloses a method for lighting an environment (via system of FIG. 1, for example) comprising the steps of:
emitting light from a light source (FIG. 1: light from light sources 51-53), the emitted light having a plurality of emission characteristics (see ¶ 27: each adaptive light source produces light of various emission spectrum, color temperature, intensity, etc.); 
detecting with at least one sensor (FIG. 1: via sensors 6A-6B, 7A-7B, etc.) an aspect of a subject in the environment illuminated by the light source (see FIG. 1: sensor 7A-B measure the blood pressure of the person ‘P’); and 
varying (see FIG. 1: via at least combination of detection unit 1 and control unit 3) at least one of the emission characteristics of the emitted light based on the detected aspect (see FIGs. 1 and 2 and ¶44: control unit 3 individually controls the light sources 51-53 based on the input from at least sensor 7A-7B); and 
Wherein the aspect comprises one or more physiological characteristics of the subject (FIG. 1: sensor 7A measures/senses the blood pressure of person P).
Mahale does not specify that the control system “randomly” varies the light output of the light sources “by at least an amount for the variance to be perceptible to the subject” and “a source of a noise signal, the control system using the noise signal to generate the random variance in the at least one emission characteristic, the random variance being dependent on a spectral distribution of the light emitted by the light source”. (NOTE: see above 112(b) rejection regarding interpretation of limitation “the random variance being dependent on …”). 
However, Ramer discloses a lighting system (see FIG. 1, for example) comprising at least one light source (FIG. 1, light source 4) and a control system (FIG. 1, controller 5), wherein controller 5 is programmed to create chaotic functions (see examples shown in FIGs. 3-9). The output of chaotic function combined with the lighting effects are perceptible by the occupants of the environment.
It would have been obvious before the effective filing date of the claimed invention to modify the lighting system of Mahale by randomly varying the light output of the light sources according to a chaotic function produced by the controller of the lighting system,as taught by Ramer.
It would have been obvious before the effective filing date of the claimed invention to modify the lighting system of Mahale in order to achieve lighting variations similar to natural lighting occurrences, e.g., a cloudy sky. (see FIGs. 9A-9C and ¶ 66).
Regarding claim 22, combination of Mahale and Ramer discloses the method of claim 21, wherein the randomly varying step comprises randomly varying at least one characteristic selected from the group consisting of intensity, spectral power density, and spatial gradient (¶ 28 of Mahale: color and intensity of the adaptive light sources are changed based on individually controlling the blue, green, and red LEDs).
Regarding claim 24, combination of Mahale and Ramer discloses the method of claim 21, but does not specify: wherein the noise signal is a pink noise signal.
However, choosing the type of noise, for instance a pink noise versus white noise, is a matter of design choice based on the well-known knowledge and would have flown naturally to one of ordinary skill in the art before the effective filing date of the invention. It would have been obvious to a person of ordinary skill in the art to incorporate a pink noise signal in the chaotic function of Ramer.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to incorporate the well-known teachings available in the art in the method of Mahale and Ramer in order to obtain a predictable result, i.e., a noise signal.
Regarding claim 25, combination of Mahale and Ramer discloses the method of claim 21, wherein the randomly varying step comprises randomly varying the at least one emission characteristic for a predetermined period of time (¶ 30 of Mahale: control unit can adjust the light emission characteristics for predefined time intervals; FIGs. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).  
Regarding claim 26, combination of Mahale and Ramer discloses the method of claim 21, wherein the randomly varying step comprises randomly varying the at least one emission characteristic within a predetermined range of values (see ¶¶ 27, 28, and 30 of Mahale: under the broadest reasonable interpretation, control unit 3 can change the light outputs between 0% and 100%, i.e., a predetermined range of values; FIGs. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).
Regarding claim 29, Mahale discloses the lighting system of claim 1, wherein the physiological characteristic includes one or more of temperature, heart beat, breathing rate, blood pressure, oxygen saturation, brain activity, eye tracking, body chemistry, and electrodermal activity of the subject (see ¶ 21: blood pressure, heart rate, or temperature of the person P).
Regarding claim 30, Mahale discloses the method of claim 29, wherein the physiological characteristic includes one or more of temperature, heart beat, breathing rate, blood pressure, oxygen saturation, brain activity, eye tracking, body chemistry, and electrodermal activity of the subject (see ¶ 21: blood pressure, heart rate, or temperature of the person P).
Regarding claim 31, combination of Mahale and Ramer discloses the lighting system of claim 1, wherein the control system is further configured to vary the at least one emission characteristic in response to the noise signal falling outside of a range (see FIG. 4: under broadest reasonable interpretation, the sine equation of 4B is varied based on the chaotic equation of 4A varying between 0 and 1 and any value above the average of the noise signal, i.e., 0.5 is outside the range). (For the same reason as claim 1.) 
Regarding claim 32, combination of Mahale and Ramer discloses the lighting system of claim 1, wherein the control system is further configured to use a value of the noise signal to determine a value for the at least one emission characteristic (see FIG. 4: under broadest reasonable interpretation, the sine equation of 4B is varied based on the chaotic equation of 4A varying between 0 and 1). (For the same reason as claim 1.) 
Regarding claim 33, combination of Mahale and Ramer discloses the lighting system of claim 32, wherein the value of the noise signal is a frequency or an amplitude of the noise signal (see FIG. 4: under broadest reasonable interpretation, the sine equation of 4B is varied based on the amplitude and frequency of the chaotic equation of 4A varying between 0 and 1). (For the same reason as claim 1.)
Regarding claim 34, Combination of Mahale and Ramer discloses the the method of claim 21, wherein the random variation of the signal is stochastic (see examples shown in FIGs. 1 and 3-9). (For the same reason as claim 1.)
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 and the new claims 31-33 have been considered but are moot because the arguments do not apply to the new reference of Ramer being used in the current rejection.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8-9 of Remarks that Ramer does not disclose the new limitation “a source of a noise signal, the control system using the noise signal to generate the random variance in the at least one emission characteristic, the random variance being dependent on a spectral distribution of the light emitted by the light source”.
However, as explained in the 112(b) rejection of claims 1 and 21, the new limitation of “the random variance being dependent on a spectral distribution of the light emitted by the light source” is unclear and does not have clear support by the disclosure (except for a verbatim recitation of the same language in ¶ 25 of the PGPub). As best understood by the office, the claims are rejected assuming that the new limitation implies that the random variance is added to the light output to create the sense of randomness consistent with the remaining disclosure of the specification.
Applicant argues on page 9 and 10 of Remarks that the language of claim 31 is not taught by the teachings of Ramer because the chaos function is normalized to a range of 0 or 1 and that Ramer discloses that the chaos function never exceeds the range of 0 and 1.
However, since the claim language does not specify what the meats and bounds of the term “outside of a range” are, the extreme values at 1 are “outside” the average value of the chaos function. It is important to note that the applicant is interpreting the claim language much narrower than what is recited in the claims.
Applicant argues on page 10 of Remarks that the new claim 34 is not taught by Ramer because “the chaos signal is stochastic”. 
However, applicant’s own disclosure describes the word random as stochastic by enclosing the word stochastic in parenthesis (see ¶ 25 of the PGPub). Therefore, it is not clear how the language of claim 34 further narrows the teachings of claim 21 which already claims a “random variation”. Also see 112(d) rejection of claim 34 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844